

114 HRES 825 IH: Recognizing the increased risk of sleep apnea among soldiers returning from active duty and the benefits of continuous positive airway pressure (CPAP) therapy on treating obstructive sleep apnea (OSA) in soldiers suffering from Posttraumatic Stress Disorder (PTSD).
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 825IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Graves of Missouri submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the increased risk of sleep apnea among soldiers returning from active duty and the
			 benefits of continuous positive airway pressure (CPAP) therapy on treating
			 obstructive sleep apnea (OSA) in soldiers suffering from Posttraumatic
			 Stress Disorder (PTSD).
	
 Whereas 12 to 18 million people in the United States remain untreated for (OSA); Whereas untreated OSA can lead to heart disease, stroke, hypertension, type 2 diabetes, and depression;
 Whereas 54 percent of the patients with PTSD who underwent sleep studies at Walter Reed National Military Medical Center were diagnosed with OSA;
 Whereas 20 percent of soldiers will develop sleep apnea in their lifetime; Whereas soldiers are 4 times more likely to develop sleep apnea than non-veteran civilians;
 Whereas studies show that 37 percent of soldiers showing symptoms for PTSD also report symptoms of insufficient sleep;
 Whereas veterans suffering from PTSD experience fewer nightmares when their OSA is treated with continuous positive airway pressure (CPAP) therapy; and
 Whereas the lack of public awareness of the disease, poor sleep habits during active duty, and the effects of PTSD among veterans that lead to poor sleep leads to many undiagnosed, untreated, and severe cases: Now, therefore, be it
	
 That the House of Representatives— (1)supports raising public awareness of sleep apnea, especially for United States soldiers and veterans;
 (2)supports providing access to care for soldiers and veterans with sleep illnesses such as obstructive sleep apnea (OSA);
 (3)encourages all United States soldiers and veterans to seek and maintain healthy sleep habits both during and after active duty; and
 (4)further explores continuous positive airway pressure (CPAP) as a viable treatment for OSA in patients with Posttraumatic Stress Disorder (PTSD).
			